DETAILED ACTION
This Office action is in response to applicant’s amendments filed 06/12/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 06/12/2022, claims 14 and 15 were withdrawn.  Claims 1-15, as filed on 06/12/2022, are currently pending.
Applicant’s election without traverse of Species A (Figures 1-4) and claims 1-13 in the reply filed on 06/12/2022 is acknowledged.  Claims 14 and 15, as filed on 06/12/2022, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1-13, as filed on 06/12/2022, are considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to and applicant is suggested to make the following amendments:
---	A rowing exercise assembly facilitating the rowing machine to be positionable at a variety of horizontal angles.  In this way the elevation units enhance rowing exercises.  A pair of cables is a resistance unit.  A pair of handles is respectively coupled to pair of cables and each of the handles may be gripped for performing the rowing exercises.  A control is positioned proximate to the rowing machine and each of the elevation units is electrically coupled to the control.  Moreover, the control actuates each of the elevation units to be positioned at the selected point between the minimum and maximum elevations. ---.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3-7, 11, and 13 are objected to because of the following informalities:
In claim 1, line 1, “having adjustable inclination” should be --- having an adjustable inclination ---.
In claim 1, lines 7-8, “to enhance rowing exercises” should be --- to enhance the rowing exercises ---.
In claim 1, line 13, “for performing rowing exercises” should be --- for performing the rowing exercises ---.
In claim 1, line 16, “for performing rowing exercises” should be --- for performing the rowing exercises ---.
In claim 1, line 17, “proximate” should be --- proximate to ---.
In claim 3, lines 1-2, “wherein each of said elevation units comprises” should be  --- wherein each of said elevation units further comprises ---.
In claim 4, line 2, “a second end a top side and” should be --- a second end, a top side, and ---.
In claim 4, line 3, “having second end of said sleeve of each of said elevation units” should be --- having said second end of said sleeve of each of said elevation units ---.
In claim 5, lines 1-2, “wherein said rowing machine comprises” should be --- wherein said rowing machine further comprises ---.
In claim 5, line 6, “a user” should be --- said user ---.
In claim 6, lines 1-2, “wherein said rowing machine comprises” should be --- wherein said rowing machine further comprises ---.
In claim 7, line 8, “having” should be --- and having ---.
In claim 7, line 11, “having” should be --- and having ---.
In claim 11, lines 12-13, “operational parameters” should be --- said operational parameters ---.
In claim 13, line 1, “having adjustable inclination” should be --- having an adjustable inclination ---.
In claim 13, lines 7-8, “to enhance rowing exercises” should be --- to enhance the rowing exercises ---.
In claim 13, lines 32-33, “a second end a top side and a bottom side, said, said bottom side having second end of said sleeve” should be --- a second end, a top side, and a bottom side, said bottom side having said second end of said sleeve ---.
In claim 13, line 41, “a user” should be --- said user ---.
In claim 13, line 64, “having” should be --- and having ---.
In claim 13, line 67, “having” should be --- and having ---.
In claim 13, line 83, “for performing rowing exercises” should be --- for performing the rowing exercises ---.
In claim 13, line 90, “for performing rowing exercises” should be --- for performing the rowing exercises ---.
In claim 13, line 93, “proximate” should be --- proximate to ---.
In claim 13, line 105, “having motor” should be --- having said motor ---.
In claim 13, lines 114-115, “operational parameters” should be --- said operational parameters ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a pair of cables, each of said cables being coupled to said resistance unit” is recited in line 9.  There is insufficient antecedent basis for “said resistance unit” in this limitation in the claim.  In addition, the limitation renders the claim indefinite because it is unclear how many resistance units applicant has claimed to respectively couple to the pair of cables.  Applicant is suggested to amend the limitation to --- a pair of cables coupled to a resistance unit of said rowing machine ---.
Claim 1 recites the limitation “said distal end of a respective one of said cables” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- a distal end of a respective one of said cables ---.
Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 5, which depends from claims 1-4, the limitation “a resistance unit being positioned on said seat track, said resistance unit being positioned closer to said first end than said second end” is recited in lines 3-4.  The limitation renders the claim indefinite because it is unclear whether or not: “a resistance unit” and “said resistance unit” are the same as or different from “said resistance unit” recited in claim 1, line 9; and “said first end than said second end” refers to the first and second ends of the seat track (claim 4, lines 1-2) or the sleeve (claim 3, line 3).  Applicant is suggested to amend the limitation to --- said resistance unit being positioned on said seat track, said resistance unit being positioned closer to said first end than said second end of said seat track ---.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of its dependency on claim 5, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 7, which depends from claim 1, the limitation “an outer wall of a resistance unit of said rowing machine” is recited in lines 13-14.  The limitation renders the claim indefinite because it is unclear whether or not “a resistance unit” is the same as or different from “said resistance unit” recited in claim 1, line 9.  Applicant is suggested to amend the limitation to --- an outer wall of said resistance unit of said rowing machine ---.
Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 7, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 13, the limitation “resistance unit being positioned closer to said first end than said second end” is recited in lines 38-39.  The limitation renders the claim indefinite because it is unclear whether or not “said first end than said second end” refers to the first and second ends of the seat track (claim 13, line 32) or the sleeve (claim 13, line 19).  Applicant is suggested to amend the limitation to --- said resistance unit being positioned closer to said first end than said second end of said seat track ---.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 6,991,589) in view of Anthony (GB 2583958 A).
Regarding claim 1, Patterson discloses a rowing exercise assembly (Figures 4a-4c) having adjustable inclination wherein said assembly is configured to enhance rowing exercises, said assembly comprising:
a pair of elevation units (the pistons 85, 87; Figures 4a-4c), each of said elevation units being positionable at a selected point between a minimum elevation and a maximum elevation (“The piston 85 is configured to selectively expand and/or retract to any point between a fully retracted position illustrated in FIGS. 4a and 4c and a fully expanded position illustrated in FIG. 4b.” (column 11, lines 47-50; Figures 4a-4c); “Like the piston 85, the piston 87 is configured to selectively expand and/or retract to any point between a fully retracted position illustrated in FIGS. 4a and 4b and a fully expanded position illustrated in FIG. 4c using any one of a variety of techniques.” (column 12, lines 6-11; Figures 4a-4c));
a rowing machine (the rowing machine 70; Figures 4a-4c) being coupled between each of said elevation units thereby facilitating said rowing machine to be positionable at a variety of horizontal angles wherein said elevation units are configured to enhance rowing exercises for a user (Figures 4a-4c);
a cable (the retractable cable 84; Figures 4a-4c) being coupled to said resistance unit (the air fan wheel 86; Figures 4a-4c) such that said cable is selectively drawn outwardly from said resistance unit (the bar 82, which is coupled to the retractable cable 84, is typically grasped and pulled by a user during an exercise routine; column 11, lines 21-27), said resistance unit biasing said cable to be drawn inwardly therein (the cable 84 is retractable and the air fan wheel 86 comprises a ratchet gear mechanism; column 11, lines 21-27) wherein said resistance unit is configured to impart resistance in said cable for performing rowing exercises (the resistance to moving the air fan wheel 86 when pulling the retractable cable 84; column 11, lines 21-27; Figures 4a-4c);
a handle (the bar 82; column 11, lines 21-27; Figures 4a-4c) being coupled to said distal end of said cable wherein said handle is configured to be gripped for performing rowing exercises (“The bar 82, which is typically grasped and pulled by a user during an exercise routine, is shown in an artificially elevated position in FIGS. 4a-c to enhance the visibility thereof.”; column 11, lines 21-24; Figures 4a-4c); and
a control being positioned proximate said rowing machine wherein said control is configured to be manipulated by the user (“Furthermore, the pistons 85 and 87 may variously be manually or automatically actuated, for example, using one or more control knobs or an electronic console.”; column 12, lines 13-16), each of said elevation units being electrically coupled to said control such that said control actuates each of said elevation units to be positioned at said selected point between said minimum and maximum elevations (column 12, lines 13-16; Figures 4a-4c).
However, Patterson fails to disclose: a pair of cables, each of said cables being coupled to said resistance unit; and a pair of handles, each of said handles being coupled to said distal end of a respective one of said cables.
Anthony teaches an analogous rowing exercise assembly (Figures 1 and 2) 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

comprising a pair of cables (the connectors/cables 193 of the drive connections (page 11, lines 25-32; Figures 1, 2, 9, and 10); refer to the annotated Figure 2, see above), each of said cables being coupled to a resistance unit (the resistance mechanism 162 comprising the resistance mechanisms 164, 166; Abstract; page 11, lines 25-32; Figures 1, 2, 9, and 10); and a pair of handles (the two connectable handles 192, 194; Abstract; page 11, lines 25-32; Figures 1, 2, 9, and 10), each of said handles being coupled to a distal end of a respective one of said cables (refer to the annotated Figure 2, see above).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cable and handle of Patterson’s invention with a pair of cables and a corresponding pair of handles, as taught by Anthony, in order to enable “a user to emulate ‘squaring’ and ‘feathering’ of the oars” during exercise with the rowing exercise assembly for the advantage of allowing each “hand to naturally rotate during a rowing action which could lessen or prevent wrist discomfort or injury over time” (Anthony: page 12, lines 17-21).

Allowable Subject Matter
Claims 2-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Patterson (US 6,991,589) in view of Anthony (GB 2583958 A)) fails to teach or render obvious a rowing exercise assembly as a whole in combination with all of the elements and structural and functional relationships as claimed and further including:
said first surface of said member having a plurality of indentations thereon, each of said indentations being horizontally oriented on said first surface, said indentations being spaced apart from each other and being distributed between said leg and said distal end such that said plurality of indentations defines a rack gear on said member (claims 2 and 13); and
the combination of the elements and structural and functional relationships as claimed in claim 13 (i.e. claims 1-12 in combination).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Eastern Time, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784